DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Movable arrangement in claim 1, disclosed in Fig. 1 as a single support structure/frame 105 upon which the separation device 112 and the holding device 120 are mounted;
Separation device in claim 1, disclosed as a blade or element with dividing tip in paragraphs 29-30;
Holding device in claim 1, disclosed as a pressing member in paragraph 18;
Elastic elements in claim 1, disclosed as springs in paragraph 19;  

Support arrangement in claim 11, disclosed as table/work surfaces 140 and 150 in Fig. 1; 
Transportation device in claim 12, disclosed as a belt conveyor in paragraph 41;
Positioning device in claim 13, disclosed as a pick and place machine 622 in Fig. 7A.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-3 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “further including at least one actuator configured to move the movable arrangement at least in a first direction perpendicular to a surface of the solar cell.”  This claim language is problematic since it is dependent upon a material worked upon by the apparatus which makes the limitations of the claim indefinite since the material worked upon may be changed from what is recited.  For purposed of examination it is presumed that Applicant meant to recite that the apparatus as a support arrangement with a support surface to which the first direction is perpendicular to said support surface.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (US 20170323808) in view of Gonzalez et al. (US 20160163914).
As to claim 1, Gilson discloses an apparatus of the manufacture of at least two solar cell arrangements (Abstract).  Gilson discloses that the apparatus comprises of: a 


    PNG
    media_image1.png
    722
    517
    media_image1.png
    Greyscale

Gilson fails to specifically teach or disclose that the holding device and separation/cleaving device are placed upon a movable member to perform the actuation movement seen in the Fig. 3A and 3B above or that the holding member has elastic KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	As to the recitation that the holding device has an elastic element, Gonzalez discloses that it is known and conventional in the art to include a spring into an element which compresses upon a solar cell (paragraph 251).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the spring of Gonzalez  into the holding device of Gilson because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means for pressing a member against a desired surface with a desired amount of force that is adjustable.   “The combination of familiar KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	As to claims 2 and 3, the apparatus of claim 1 is taught a seen above.  The device of the above references as combined is capable of moving/actuating the holding device and separation device in a direction perpendicular to the support surface of the support arrangements which is a vertical direction. 
	As to claim 4, the apparatus of claim 1 is taught as seen above.  The separation device is mounted (immovable with respect to movable arrangement) upon the movable arrangement in the apparatus of the above references as combined.   
	As to claims 5-7, the apparatus of claim 1 is taught as seen above.  The apparatus of the above references as combined has a holding device which has components that are movable via the springs, wherein the springs are configured to provide a holding force upon a material on the support surface.  
	As to claim 8, the apparatus of claim 1 is taught as seen above.  The apparatus of the above references as combined has a movable body to which the separation and holding devices are attached thereto.
	As to claim 9, the apparatus of claim 1 is taught as seen above.  The separation and holding devices are configured to mechanically contact portions of a solar cell as seen in Fig. 3A and 3B of Gilson above.  
	As to claim 10, the apparatus of claim 9 is taught as seen above.  The holding device of the above references as combined has a contact surface which is configured 
	The system of claim 11 is rejected for the same reasons as claim 1 above.  
	As to claim 12, the system of claim 11 is taught as seen above.  Gilson discloses that the first and second supports in the support arrangement may comprise of first and second transportation devices in the form of belt conveyors (Fig. 3C).
	As to claim 13, the system of claim 11 is taught as seen above.  Gilson discloses that the system may include a positioning device to pick up solar cells from the support arrangement to assemble into a solar cell arrangement (Fig. 4A).  
	Claims 14 and 15 are rejected for the same reasons as claims 1-4 above.  The apparatus of the above references as combined would move the movable arrangement towards the solar cell, contact a first portion of a solar cell with the holding device, contact a second portion of the solar cell with the separation device so as to divide the solar cell as seen in Fig. 3A and 3B of Gilson above; wherein the holding device has elastic components which are movable with respect to the movable arrangement and the separation device is mounted and immovable with respect to the movable arrangement.  
	Claims 16 and 17 are rejected for the same reasons as claim 4 above.  
	Claim 18-20 is rejected for the same reasons as claim 5-7 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Owens (US 20050287768) discloses a glass cutting apparatus/method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/GEORGE R KOCH/Primary Examiner, Art Unit 1745